Citation Nr: 1732372	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury. 

2.  Entitlement to service connection for a right orbit eyebrow split as secondary to a traumatic brain injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to March 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.

The Board remanded the case for further development in December 2014.  That development was completed, and the case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of service connection for depression and anxiety was previously referred to the Agency of Original Jurisdiction (AOJ) in the December 2014; however, it has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 



FINDINGS OF FACT

1.  Residuals of a traumatic brain injury, to include disequilibrium, stuttering, blurred vision, double vision, nausea, and constant headaches, did not manifest in service and are not otherwise related to the Veteran's military service.

2.  A right orbit eyebrow split did not manifest in service and is not otherwise related to the Veteran's military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A traumatic brain injury was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A right orbit eyebrow split was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability, to include residuals of a traumatic brain injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 2008 VA treatment record indicates that the Veteran reported that he was applying for Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  However, the evidence of record does not show that he ever applied for SSA disability benefits.  Specifically, on the subsequent May 2008 Application for Compensation, the Veteran noted that he did not claim or receive disability benefits from SSA.  As such, there is no indication that there are any SSA records that would be pertinent to the claim. See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.").

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with the claims on appeal.  However, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79   (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claims because the Veteran has not been shown to have an injury, disease, or injury in service.  As discussed below, his service treatment records are negative, and the Board has found his reported history to be nor credible.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case. 38 C.F.R. § 3.159 (c)(4)(i) cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).

Neither the Veteran nor his representative has raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The disorders at issue are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has asserted that he sustained a head injury when he fell on a tank when he was stationed at Camp Casey in South Korea in 1973.  Specifically, he stated that he hit his head on a gun turret and blacked out and went to the mobile medical clinic.  Additionally, he has asserted that he was discharged from active duty as the result of the effects of the alleged in-service head injury.  Further, he has claimed that he is currently experiencing balance, stuttering problems, frequent falls, and decreasing speech and motor dexterity.  The Veteran also maintained that he should be service-connected for a right orbit eyebrow split as secondary to a traumatic brain injury.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a head or traumatic brain injury due to a fall.  In fact, the February 1974 separation examination found his head, face, neck, and scalp to be normal, and a neurologic examination was also normal.  In an associated February 1974 report of medical history, the Veteran denied having frequent or severe headaches, dizziness or fainting spells, a head injury, loss of memory or amnesia, and periods of unconsciousness.

Additionally, the Veteran's service personnel records document that he was discharged from service due to unsuitability.  Specifically, the records noted sloppy appearance, uniform violations, and irrational conduct, to include drunkenness, disrespect toward superiors, and an unwillingness to cooperate with his peers dating back to October 1973.  
	
The record also contains VA treatment records dating back to 1981.  An August 1981 treatment record indicates that the Veteran was admitted for treatment to gain control of his drinking problems.  He reported that he started drinking at age 10.  He stated that he liked the high he got and continued drinking from that day onward.  He reported that he was drinking daily by age 13 and experienced blackouts during which he could not remember things he did. 
  
A September 1981 hospital summary noted that, upon examination, the Veteran had a number of facial bruises due to a fight shortly before admission.  An examination of the head and neck was unremarkable, and his neurologic examination was intact.  A CT scan of the brain was also performed in September 1981.  The record noted that the Veteran had a history of heavy drinking and drug abuse and was periodically unconscious.   The results noted a normal CT brain scan apart from light prominence of the lateral ventricles.  

An October 1984 VA treatment record shows that the Veteran had the opportunity to report any undiagnosed problems and diseases, such as dizziness, headache, and nausea/vomiting; however, he only checked off alcoholism.

A January 1990 VA treatment record noted that that Veteran had a healed scar on the right side of his face from a motorcycle accident.  A February 1990 treatment record indicated that the Veteran reported that he served as a helicopter door gunner from 1968 to 1970 in Vietnam.  The February 1990 alcohol treatment discharge record also noted that the Veteran's mental status examination revealed a man who was surprisingly well spoken for all of his difficulties, but appeared to be an unreliable historian who was certainly capable of admitting or distorting the facts.  Additionally, the Veteran's neurologic examination was nonfocal and intact.

The record also contains a March 2008 CT scan of the head, which noted numerous brain lesions, with no frank mass effect or hemorrhage; however, the lesions could not be definitely characterized on the non-contrast head CT.  A March 2008 MRI of the brain was performed, which noted that there was no evidence of any focal area of restricted diffusion to suggest hyperacute schema.  Additionally, the MRI report noted extensive punctate and patchy white matter areas that may reflect chronic microvascular ischemia.  It was also noted that there was an area of encephalomalacia at the right posterior frontal region likely due to remote ischemic insult, and the possibility of underlying vasculitis could also be considered.

An April 2008 psychiatric clinic record noted that the Veteran reported an equilibrium problem that he had for a long time, since he was released from service, that got worse and then slowed.  He reported that it could happen at any time, he never lost consciousness, almost falls, and could not talk, walk, or write.  He also had difficulty with his speach-hesitation.

An April 2008 treatment record noted that the Veteran complained of disequilibrium sensation and multiple falls that were increasing in frequency.  His symptoms were noted to come and go and were not considered related to diet or stress.  The physician indicated that the coordination/dysequilibrium problems were of an unclear etiology, but were possibly related to past alcohol and illicit drug use and/or transient ischemic attacks.  

In a December 2008 treatment record, the Veteran reported that he had problems with his balance and with falls ever since he was injured in Vietnam.  

A January 2009 neurology consultation note indicated that the Veteran had a more than five-year history of anxiety and depression and reported episodes of transient freezing reminiscent of extrapyramidal signs as well as a suspected anxiety component.  Additionally, the physician noted that there was no evidence of orthostatic hypotension as the etiology. 

A May 2010 neurology record noted that the Veteran stated that he fell in Korea and hit his head on a tank, which caused him to have an abnormal gait and abnormal speech.  The physician noted that he stuttered at times, which the Veteran reported started a month after he sustained the alleged head injury.  The Veteran also stated that his gait was abnormal days after falling in Korea.  He felt that he had a problem with his "equilibrium," but he denied any having any dizziness, syncope, or vertigo.  He also stated that his right leg felt numb at times, but he denied experiencing any weakness, hearing changes, or visual changes.  He admitted to using a line of cocaine; his last use was the previous Friday.  The physician noted that the Veteran had an abnormal gait that was inconsistent on examination.  Additionally, the physician noted that it was an implausible claim that hitting his head over 30 year ago was causing a progressively worsening gait.

A May 2010 speech pathology record noted that the Veteran reported that he had not drank or used drugs since 1990.  The pathologist stated that this information provided by the Veteran was inconsistent with information contained in a recent medical record from neurology.

In a September 2010 statement, the Veteran noted that he had speech therapy and an MRI and that VA told him his symptoms were caused from alcohol abuse.  He stated that he never abused alcohol or drugs.  He claimed that he used alcohol and experimented with drugs, but that he was never addicted to anything.  Additionally, the Veteran stated that he never used alcohol or drugs on a regular basis.

A January 2013 CT scan noted that there was no visible trauma or active disease of the head.

The Veteran was provided a hearing in February 2013 during which he reported that he fell in service and struck the back of his head on a tank.  He stated that it did not knock him out or split his head open.  He also indicated that he had blurred vision and began having really bad headaches shortly thereafter.  He further reported that he regurgitated a couple times.  The Veteran testified that he then started drinking at his house a little.  He stated that his Sergeant told him the next morning that he needed to be seen, as he was changing and starting to drink.  He stated that he never drank before he went there.  The Veteran reported that, due to the residuals of his head injury, he continued to drink heavier and was finally discharged for the good of the military for being unable to adapt to military life.  He indicated that, since that time, his equilibrium caused fall on a propane canister after service at which time he sustained a split above the right eye.  He believed that the post-service fall was due to the residuals of a traumatic brain injury in service.

A March 2013 record noted that the Veteran had been seen a few times by neurology in 2010 and that they felt his story of striking his head on a tank over 30 years ago was "implausible" as an explanation for his reported gait problems.  Additionally, it was noted that, upon evaluations, sometimes maneuvers were abnormal and were later repeated and within normal limits.  Similar findings were noted during speech pathology evaluations for complaints of stuttering since the alleged head injury.

The Veteran submitted an April 2013 lay statement from a friend who has known him most of his life.  The individual stated that he knew the Veteran when he entered service in 1973, when he was 14 years of age.  He reported that the Veteran had changed when he returned home.  The individual also stated that the Veteran hardly drank any alcohol before service, but later began drinking all of the time.  He stated that the Veteran explained to him that he fell on a tank and that the medical staff did nothing for him; they would not even see him.  He started complaining about blurred vision, double vision, nausea, and constant headaches.  Further, without drinking, he started falling.  The individual indicated that the Veteran's brother thought he was drunk and that he also thought the same thing; however, the Veteran had not had anything to drink.  He reported that the Veteran started having slurred speech and stutter, which he had never done before he went to Korea.  He had also started to become withdrawn and did not want to be around anyone.   The individual noted that the Veteran was never like that before service.  He did not seem to care about anything anymore; it was like he just gave up.  He noted that no one wanted him around them.  

An August 2013 record noted that the Veteran reported that he had chronic disequilibrium secondary to a helicopter crash in the 1970s.

A February 2014 record noted that the Veteran lost his balance while working and struck his head on a piece of wood.  He had a right eyebrow laceration, status post fall.

An August 2014 CT scan noted that acute abnormalities within the brain were not identified.  Encephalomalacic change in the right frontal parietal area towards the vertex was consistent with an old infarct.

A May 2015 neurological record noted that upon neurological examination, the Veteran was alert and oriented to person, place, time, and situation.  Additionally, there was no focal neurological deficit observed.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for residuals of a traumatic brain injury or a right orbit eyebrow split.

Although the Veteran is certainly capable of providing competent statements regarding an in-service fall and head injury, the Board does not find those statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza, 7 Vet. App. at 510-511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As set forth above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a head injury or traumatic brain injury.  The Board notes that a head injury due to a fall would have likely been noted if it had occurred, as there were detailed service treatment records indicating that the Veteran was treated for multiple other complaints throughout his time in-service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported).  In fact, the February 1974 separation examination found his head, face, neck, scalp, and neurologic system to be normal.  The Veteran also denied having a medical history of frequent or severe headaches, dizziness or fainting spells, a head injury, loss of memory or amnesia, and periods of unconsciousness.  As such, there was actually affirmative evidence showing that he did not have symptoms or residuals of a head or brain injury at the time of his separation.  Thus, the contemporaneous records contradict the Veteran's current contentions, made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a Veteran). 

The Board also notes that, in an October 1984 VA treatment record, the Veteran had the opportunity to report any undiagnosed problems and diseases, such as dizziness, headache, and nausea/vomiting; however, the Veteran only checked off alcoholism.  Notably, he never reported any prior head trauma in service.  Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  If the Veteran was having continuous symptoms ever since a 1974 head injury, it seems unlikely that he would fail to report such symptoms on multiple occasions from 1981 until he filed his original claim for service connection in 2008.  Remarkably, the first time he reported an equilibrium problem that he had since separating from service was in an April 2008 psychiatric clinic record, which was contemporaneous to the time he applied for disability benefits.  

Additionally, the Board notes that the record on appeal contains other indications that the appellant is an unreliable historian.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza, 7 Vet. App. at 510-511 (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  For example, in a February 1990 treatment record, the Veteran reported that he served as a helicopter door gunner from 1968 to 1970 in Vietnam.  However, the Veteran's service personnel records show that he did not serve in Vietnam, and his time of service was actually from January 1973 to March 1974.  Furthermore, in an August 2013 treatment record, he noted that he had disequilibrium secondary to a helicopter crash in the 1970s.  However, the Veteran has also reported that his disequilibrium problems were due to an in-service fall on a tank that resulted in a head injury.  Thus, he has provided inconsistent statements as to how the claimed injury occurred (fall versus helicopter crash). 

Moreover, in a January 1990 VA treatment record, the physician stated that the Veteran appeared to be an unreliable historian who was certainly capable of admitting or distorting the facts.  A May 2010 speech pathologist also noted that the information provided by the Veteran that he had not drank or used drugs since the 1990s was inconsistent with information contained in recent neurology medical records.  Indeed, during treatment for alcohol abuse in 1981, he reported that he started drinking at age 10 and was drinking daily by age 13, experiencing frequent blackouts.  Further, the May 2010 neurologist noted that the Veteran had abnormal gait that was inconsistent on examination.  Additionally, the physician noted that it was an implausible claim that hitting his head over 30 year ago was causing a progressively worsening gait.

For these reasons, the Board finds that the Veteran's reports of an in-service fall and injury to his head are not credible.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003). 

In reaching this determination, the Board also finds that the April 2013 statement from the Veteran's friend is of limited probative value.  The individual did not indicate that he witnessed the injury in service, but rather reiterates the Veteran's own reported history, which the Board has found to be not credible.  Moreover, the individual stated that the Veteran never drank before he went to Korea, yet as discussed above, the Veteran had admitted to drinking since age 10 and drinking heavily by age 13.  Thus, the statement contradicts the Veteran's own reports.   

Additionally, secondary service connection cannot be established if the underlying (primary) disability basis for the secondary service connection is not itself service-connected.  38 C.F.R. § 3.310.  Absent service connection for residuals of a traumatic brain injury, the preponderance of the evidence is against service connection for a right orbit eyebrow split, claimed as secondary to residuals of a traumatic brain injury.  Id.  The Veteran also does not contend, and the evidence does not otherwise show, that the right orbit eyebrow split occurred in service or is otherwise related thereto.   

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claims for service connection for residuals of traumatic brain injury and a right orbit eyebrow split.  Because the preponderance of the evidence is against the claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.



ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied. 

Entitlement to service connection for a right orbit eyebrow split is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


